Luke, J.
Where title to a ti’act of land is conveyed by warranty deed, and possession of the land is delivered to the grantee, and several years thereafter an unsuccessful attempt is made to evict the grantee from the premises, a suit by the grantee will not lie against the grantor to-recover attorney’s fees, surveyor’s fees, etc. A petition which made only such a case was subject to general demurrer. See Joyner v. Smith, 132 Ga. 779 (65 S. E. 68); Gragg v. Richardson, 25 Ga. 566 (71 Am. D. 190); Smith v. Williams, 117 Ga. 783 (45 S. E. 394, 97 Am. St. R. 220); Taylor v. Allen, 131 Ga. 416 (4).

Judgment affirmed.


Broyles, C. J., and Bloodioorth, J., concur.